RECORD IMPOUNDED

                     NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
     parties in the case and its use in other cases is limited. R. 1:36-3.




                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-4397-15T3

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

           Plaintiff-Respondent,

     v.

S.P.,

           Defendant-Appellant,

     and

Y.M.,

          Defendant.
______________________________________

IN THE MATTER OF P.P., S.P., O.P.,
R.P. and A.K.B.,

          Minors.
_____________________________________________________

           Submitted October 11, 2017 – Decided October 18, 2017

           Before Judges Fisher and Sumners.

           On appeal from the Superior Court of New
           Jersey, Chancery Division, Family Part,
           Atlantic County, Docket No. FN-01-0172-10.

           Joseph E. Krakora, Public Defender, attorney
           for appellant (Anthony J. Vecchio, Designated
           Counsel, on the brief).
           Christopher S. Porrino, Attorney General,
           attorney for respondent (Melissa Dutton
           Schaffer, Assistant Attorney General, of
           counsel;   Kimberly  S.   Dinenberg, Deputy
           Attorney General, on the brief).

           Joseph E. Krakora, Public Defender, Law
           Guardian, attorney for minors (Todd Wilson,
           Designated Counsel, on the brief).

PER CURIAM

     This action, commenced by the Division of Child Protection

and Permanency, asserted that defendants Y.M. and S.P. abused or

neglected their infant child R.P., who was born in January 2010

and who sustained skull and rib injuries at three different times

within a two-week period in or around April 2010. This is now the

third time the matter has come before us.

     On   the   first   occasion,   we    granted   leave   to    appeal   and

summarily reversed an order entered in favor of defendants because

the trial judge's findings "d[id] not account for" N.J.S.A. 9:6-

8.46(a)(2), which, as we then said, specifies that when the

Division submits "'proof of injuries sustained by a child or of

the condition of a child of such a nature as would ordinarily not

be sustained or exist except by reason of the acts or omissions

of the parent,' such proofs 'shall be prima facie evidence that a

child . . . is an abused or neglected child.'" Following that

remand,   the   judge   concluded   the    shifting   of    the   burden     of


                                    2                                 A-4397-15T3
persuasion    to   defendants   compelled   a   finding   that   defendants

abused or neglected the child. Also, after providing defendants

with   the   opportunity   to   present   expert   testimony,    the     judge

reversed herself and precluded that testimony.

       That determination prompted the second appeal. For reasons

set forth in an unpublished opinion, we agreed that the burden of

persuasion was properly shifted to defendants but concluded that

the trial judge erred in refusing defendants the opportunity to

provide expert testimony to contest the cause of the child's

injuries. N.J. Div. of Youth & Family Servs. v. Y.M. and S.P.,

Nos. A-3450/3507-11 (App. Div. Jan. 15, 2014).

       Following that remand, another judge conducted a three-day

hearing that included expert testimony from both defendants and

the Division. By way of his written opinion, Judge Jeffrey J.

Waldman explained how the defense expert had failed to persuade

him that defendants had not abused or neglected the child.

       Defendant S.P. appeals,1 arguing only:

             THE TRIAL COURT ERRED IN FINDING THAT [S.P.]
             ABUSED AND NEGLECTED HIS CHILDREN BECAUSE
             THERE WAS NO EVIDENCE PRESENTED THAT HE CAUSED
             THE INJURIES TO [R.P.] AND WHERE [S.P.]
             PRESENTED    EXPERT    TESTIMONY    EXPLAINING
             POTENTIAL CAUSES OF THE INJURY OTHER THAN
             ABUSE.


1
 Only S.P., the child's father, appeals. The child's mother, Y.M.,
had appealed past rulings but does not now appeal.

                                     3                                 A-4397-15T3
We find insufficient merit in this argument to warrant further

discussion in a written opinion. R. 2:11-3(e)(1)(E).

     Judge Waldman's findings were based on substantial evidence

he found credible and, for that reason, we must defer to those

findings. Cesare v. Cesare, 154 N.J. 394, 411-12 (1974); N.J. Div.

of Youth & Family Servs. v. H.B., 375 N.J. Super. 148, 172 (App.

Div. 2005). Finding no principled reason for second-guessing the

judge's findings or the conclusions drawn from those findings, we

reject defendant S.P.'s arguments.

     Affirmed.




                                4                          A-4397-15T3